DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 10/25/2021. This Action is made FINAL.
Claims 2-3, 6, 8-9, 13, 15-16, 20 were canceled.
Claims 1, 4-5, 7, 10-12, 14, and 17-19 are pending for examination. 

Response to Arguments
Applicant’s arguments, see Page 7-9, filed ", with respect to the rejection(s) of claim(s) 1, 3-5, 7, 9-12, 14, and 16-19 under 35 U.S.C. § 103  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thioux (US10198574B1). The examiner would like to note that the claim recited “receive a second triggering signal at a second moment in time, the second triggering signal occurring upon a presence of malware” which is fully encompassed by Col. 5 Line 66 – Col. 6 Line 8 of Thioux “processing logic monitors the behavior of the malicious content suspect to determine one or more predetermined events triggered by the malicious content suspect. In response to detection of one or more predetermined events, at block 203, processing logic generate a memory dump to capture operational information (e.g., data, code, and activities) of the malicious content suspect. At block 204, the memory dump is stored in a dump file for subsequent malicious content analysis”. The determination of one or more . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“triggering module” (generic placeholder) and “to receive” (function) found in claim 1
“storage module” (generic placeholder) and “to store”(function) found in claim 1
“transmission module” (generic placeholder) and “to transmit” (function) found in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification as performing the claimed function can be found in:
Paragraphs [0025], [0027], and [0030] for “triggering module” recited in claim 1
Paragraphs [0025], [0028], and [0031] for “storage module” recited in claim 1
Paragraphs [0025] and [0035] for “transmission module” recited in claim 4
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 10-11, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US20020183905A1) in view of Squires (US20190114232A1), Crawford (US20160163124A1) and Thioux (US10198574B1). 

Regarding claim 1, Maeda teaches a system for capturing data stored on a volatile memory located within a vehicle, the system comprising:
[Maeda;

Abstract: “The drive recorder includes a volatile memory (102) for constantly recording various vehicle operation data concerning operation of a motor vehicle… a transfer means for transferring the vehicle operation data stored in the volatile memory (102) before, upon or after occurrence of the collision event, and a nonvolatile memory (104) for recording and holding the vehicle operation data transferred thereto”;
]

one or more processors; 
[Maeda;

Paragraph [0037]: “Referring to FIG. 1, the drive recorder includes a CPU (Central Processing Unit) 101”;
]

a volatile memory in communication with the one or more processors; 
[Maeda, Fig. 1;

“Connected to the CPU 101 are a RAM (Random Access Memory) 102”;

Paragraph [0039]: “The RAM 102 serves as a volatile memory for recording constantly the detection information (detection values) derived from the outputs of the various sensors”;
]


	Maeda does not explicitly teach:
a memory device in communication with the one or more processors, the memory device comprising a triggering module, the triggering module having instructions that when executed by the one or more processors cause the one or more processors to receive a first triggering signal at a first moment in time, the first triggering signal occurs when the vehicle is powered on;
the memory device comprising a storage module having instructions that when executed by the one or more processors cause the one or more processors to store at least a portion of data stored on the volatile memory at the first moment in time as a first data store in a secondary memory in response to the first triggering signal; 
the triggering module further having instructions that when executed by the one or more processors cause the one or more processors to receive a second triggering signal at a second moment in time , the second triggering signal occurring upon a presence of malware;; and 
the storage module further having instructions that when executed by the one or more processors cause the one or more processors to store at least a portion data stored on the volatile memory at the second moment in time as a second data store in the secondary memory in response to the second triggering signal; and
	wherein the first data store is a first image of the volatile memory at the first moment in time and the second data store is a second image of the volatile memory at the second moment in time.

	However, Squires does teach:
a memory device in communication with the one or more processors, the memory device comprising a triggering module, the triggering module having instructions that when executed by the one or more processors cause the one or more processors to receive a first triggering signal at a first moment in time,
… the memory device comprising a storage module having instructions that when executed by the one or more processors cause the one or more processors to store at least a portion of data stored on the volatile memory at the first moment in time as a first data store in a secondary memory in response to the first triggering signal; 
[Squires;

Paragraph [0002]: “In computer systems, a snapshot is the state of a computing system at a particular point in time. Snapshots typically store the state of a computing system to allow this saved state to be restored at a later time. However, in some cases it may be desirable to provide finer control over how snapshots are generated and restored”;

Paragraph [0016]: “In this embodiment, snapshots 104 comprise the complete contents or the partial contents of volatile memories 108-109 at host systems 106-107. For example, snapshots 104 may be generated to capture the information stored by volatile memories 108-109 at a particular instant in time. Thus, the use of snapshots 104 allows for recovering the particular state of the contents of volatile memories 108-109 stored previously, at some later time. In this specific embodiment, storage target 102 stores snapshot 104-1, snapshot 104-2, and snapshot 104-3, each representing the contents of volatile memories 108-109 at a different point in time. Also illustrated in FIG. 1 is snapshot 104-1 stored by a non-volatile memory 110, which comprises the contents of volatile memory 108”;

Paragraph [0017]: “In this embodiment, host system 106 includes a controller 112, which is capable of generating snapshots 104 of volatile memory 108... Thus, controller 112 includes any component, system, or device that is able to generate and restore snapshots 104 to volatile memory 108. Controller 112 may include one or more hardware processors, Central Processing Units (CPU's), dedicated hardware memory devices, etc.”;

Paragraph [0024]: “Controller 112 generates a snapshot (e.g., snapshot 104-1) of the contents of volatile memory 108 in response to a trigger, and stores snapshot 104-1 in non-volatile memory 110 (see steps 202 and 204, respectively). For example, the trigger to generate a snapshot may be a remote request received from network 118 by network interface 116 (e.g., by any third-party entity), or the trigger to generate a snapshot may be generated via a direct electrical connection to controller 112. In some embodiments, the trigger to generate a snapshot is initiated by controller 112 in response to detecting a failure in the electrical power supplied to host system 106. For instance, controller 112 may utilize an optional sensor 126 to monitor the electrical power supplied to host system 106, and initiate the trigger to generate a snapshot in response to determining that electrical power supplied to host system 106 has been interrupted. In some embodiments, step 204 may be skipped”;

Wherein it is interpreted that controller 112 is a dedicated hardware memory device. The hardware aspect being one or more processors, while the memory aspect is a memory device comprising instructions instructing the processor to generate volatile memory snapshots in response to a trigger; 

Wherein it is interpreted that the controller receives a first triggering signal (e.g. a remote request from a network by a third party entity) at a first moment in time, and in response to the trigger, stores a snapshot (a data store) of the contents of the volatile memory in non-volatile memory (secondary memory);
]

the triggering module further having instructions that when executed by the one or more processors cause the one or more processors to receive a second triggering signal at a second moment in time;  
the storage module further having instructions that when executed by the one or more processors cause the one or more processors to store at least a portion data stored on the volatile memory at the second moment in time as a second data store in the secondary memory in response to the second triggering signal…; and 
[Squires;

Paragraph [0016]: “In this embodiment, snapshots 104 comprise the complete contents or the partial contents of volatile memories 108-109 at host systems 106-107. For example, snapshots 104 may be generated to capture the information stored by volatile memories 108-109 at a particular instant in time. Thus, the use of snapshots 104 allows for recovering the particular state of the contents of volatile memories 108-109 stored previously, at some later time. In this specific embodiment, storage target 102 stores snapshot 104-1, snapshot 104-2, and snapshot 104-3, each representing the contents of volatile memories 108-109 at a different point in time. Also illustrated in FIG. 1 is snapshot 104-1 stored by a non-volatile memory 110, which comprises the contents of volatile memory 108”;

Paragraph [0038]: “The generation and retrieval of multiple snapshots 104 provides a number of advantages to host systems 106-107. For instance, many different snapshots 104 may be generated and stored at storage target 102 while host system 106 is executing a program, thereby allowing for a previous state in the program to be rapidly restored at host system 106. For example, if host system 106 is executing a simulation, then it is possible to generate snapshots capturing the state of the simulation at different points in time (e.g., every minute or so). It may be possible to then modify one or more variables in the simulation, and restore the state of the simulation to a previous time. This may allow for quickly evaluating different parameters in the simulation without re-starting the simulation from the beginning. The use of multiple snapshots 104 of host system 106 also allows for quick recovery of the execution of software executing on host system 106. For instance, a snapshot may be generated prior to a branch condition for software executing on host system 106, and one branch selected for processing. If, for instance, the alternate branch is desired to be processed, then the snapshot prior to the branch may be restored, and the alternate branch selected for processing. This also allows for quickly evaluating different branch conditions in the software executing on host system 106 at different points of time.”;

Wherein it is interpreted that each snapshot (data store of volatile memory at a point in time) requires a trigger in order to be generated, therefore, the generation of multiple snapshots represents the use of multiple triggers (i.e. a second trigger) and data stores (i.e. a second data store) of the volatile memory at different points in time; 
]

	wherein the first data store is a first image of the volatile memory at the first moment in time and the second data store is a second image of the volatile memory at the second moment in time.
[Squires;

Paragraph [0002]: “In computer systems, a snapshot is the state of a computing system at a particular point in time. Snapshots typically store the state of a computing system to allow this saved state to be restored at a later time. However, in some cases it may be desirable to provide finer control over how snapshots are generated and restored”;

“In this embodiment, snapshots 104 comprise the complete contents or the partial contents of volatile memories 108-109 at host systems 106-107. For example, snapshots 104 may be generated to capture the information stored by volatile memories 108-109 at a particular instant in time. Thus, the use of snapshots 104 allows for recovering the particular state of the contents of volatile memories 108-109 stored previously, at some later time. In this specific embodiment, storage target 102 stores snapshot 104-1, snapshot 104-2, and snapshot 104-3, each representing the contents of volatile memories 108-109 at a different point in time. Also illustrated in FIG. 1 is snapshot 104-1 stored by a non-volatile memory 110, which comprises the contents of volatile memory 108”;

Paragraph [0038]: “The generation and retrieval of multiple snapshots 104 provides a number of advantages to host systems 106-107. For instance, many different snapshots 104 may be generated and stored at storage target 102 while host system 106 is executing a program, thereby allowing for a previous state in the program to be rapidly restored at host system 106. For example, if host system 106 is executing a simulation, then it is possible to generate snapshots capturing the state of the simulation at different points in time (e.g., every minute or so). It may be possible to then modify one or more variables in the simulation, and restore the state of the simulation to a previous time. This may allow for quickly evaluating different parameters in the simulation without re-starting the simulation from the beginning. The use of multiple snapshots 104 of host system 106 also allows for quick recovery of the execution of software executing on host system 106. For instance, a snapshot may be generated prior to a branch condition for software executing on host system 106, and one branch selected for processing. If, for instance, the alternate branch is desired to be processed, then the snapshot prior to the branch may be restored, and the alternate branch selected for processing. This also allows for quickly evaluating different branch conditions in the software executing on host system 106 at different points of time.”;

Wherein it is interpreted that each snapshot (data store) represents an image of a volatile memory at a particular moment in time, and the generation of multiple snapshots represents the images of the volatile memory (first, second, and so on data stores) at different moments in time (a first moment in time and a second moment in time); 
]

	Maeda teaches a drive recorder system that transfers the contents of a vehicle volatile memory (that contains vehicle operational data) to a non-volatile memory in response to detecting a collision by way of an actuation signal of an airbag. Squires teaches a system that generates and stores multiple snapshots of a volatile memory in response to triggers. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maeda and Squires to generate and store snapshots of vehicle volatile memory at 

	The combination of Maeda and Squires does not explicitly teach the first triggering signal occurs when the vehicle is powered on;
	the second triggering signal occurring upon a presence of malware.

	However, Crawford does teach the first triggering signal occurs when the vehicle is powered on. 
	[Crawford;

Paragraph [0040]: “From block 200 of FIG. 2, flow proceeds to block 202 which depicts an initial (“turn-on”) event trigger signal (such as ignition, a vehicle turn, or an initial minimum speed) being presented to the CPU to begin the real-time data collection process.”


Wherein it is interpreted that a first triggering signal (an initial (“turn-on”) event trigger signal) is generated when the vehicle is powered on (ignition);
]


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system for capturing data stored on a volatile memory located within a vehicle of Maeda and Squires with the feature of the first triggering signal occurs when the vehicle 

	The combination of Maeda, Squires, and Crawford does not explicitly teach the second triggering signal occurring upon a presence of malware.
	However, Thioux does teach the second triggering signal occurring upon a presence of malware (Thioux: Col. 5 Line 66 – Col. 6 Line 8 “processing logic monitors the behavior of the malicious content suspect to determine one or more predetermined events triggered by the malicious content suspect. In response to detection of one or more predetermined events, at block 203, processing logic generate a memory dump to capture operational information (e.g., data, code, and activities) of the malicious content suspect. At block 204, the memory dump is stored in a dump file for subsequent malicious content analysis”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system for capturing data stored on a volatile memory located within a vehicle of Maeda, Squires, and Crawford with the feature of the second triggering signal occurring upon a presence of malware disclosed by Thioux. One would be motivated to do so for the benefit of “the memory dump is stored in a dump file for subsequent malicious content analysis” (Thioux: Col. 6 Line 8).

Regarding claim 4, the combination of Maeda, Squires, Crawford, and Thioux teach the system of claim 1, and Squires further teaches the system further comprising 
a network access device in communication with the one or more processors; and 
the memory device further comprising a transmission module having instructions that when executed by the one or more processors cause the one or more processors to transmit the first data store to a remote server via the network aces device, the remote server having the secondary memory and transmit the second data store to the remote server.
[Squires, Fig. 1;

Abstract: “One embodiment comprises an apparatus that includes a volatile memory, a Central Processing Unit (CPU), a network interface, a non-volatile memory, and a controller. The CPU is communicatively coupled to the volatile memory, and accesses contents of the volatile memory. The network interface communicates with a storage target over a network. The controller is communicatively coupled to the volatile memory, the network interface, and the non-volatile memory. The controller, responsive to a trigger, generates a snapshot comprising contents of the volatile memory, and stores the snapshot in the non-volatile memory. The controller transmits the snapshot to the storage target utilizing the network interface”;

Paragraph [0021]: “Host system 106 in this embodiment further includes a network interface (NI) 116, which allows host system 106 to communicate with storage target 102 via network 118. Host system 107 in this embodiment also includes a network interface (NI) 117, which allows host system 107 to communicate with storage target 102 via network 118. Network interfaces 116-117 may include hardware, software, or combinations of hardware and software that are able to provide communication capabilities between host systems 106-107 and network 118”;

Paragraph [0022]: “In this embodiment, storage target 102 includes at least one storage device 120, which persistently stores snapshots 104 for host systems 106-107”;

Paragraph [0025]: “In response to storing snapshot 104-1 in non-volatile memory 110, controller 112 transmits snapshot 104-1 to storage target 102 utilizing network interface 116 (see step 206). Step 206 may occur immediately following step 204, or at a later time. To transmit snapshot 104-1, controller 112 may transmit snapshot 104-1 to storage target 102 utilizing Remote Direct Memory Access (RDMA), which allows for direct memory access transfer from host system 106 to storage target 102”;

Wherein it is interpreted that the controller is in communication with the network interface (network access device);

Wherein it is interpreted that the system generates a snapshot (a data store) in response to a trigger and then transmits it to a storage target (remote server) via a network, as well as 

Wherein it is interpreted that the system generates and transmits multiple snapshots that can be stored in a storage device (secondary memory) in the storage target (remote server);
]


Regarding claim 5, the combination of Maeda, Squires, Crawford, and Thioux teach the system of claim 1, and Maeda further teaches wherein the secondary memory is located within the vehicle.
[Maeda;

Abstract: “The drive recorder includes a volatile memory (102) for constantly recording various vehicle operation data concerning operation of a motor vehicle… a transfer means for transferring the vehicle operation data stored in the volatile memory (102) before, upon or after occurrence of the collision event, and a nonvolatile memory (104) for recording and holding the vehicle operation data transferred thereto… The nonvolatile memory (104) is designed for recording and holding the encrypted vehicle operation data”;

Paragraph [0044]: “When the motor vehicle equipped with the drive recorder starts to ran, the detection information outputted from the various sensors 110 to 114 is time-serially transferred to the RAM 102 through the medium of the CPU 101 to be recorded therein (step S201 in FIG. 2)”;

Paragraph [0048]: “In succession, the CPU 101 transfers the data derived from the outputs of the various sensors and recorded in the RAM 102 to the encrypting LSI 103, whereby the vehicle operation data undergo encryption (step S204). In this conjunction, the data encryption may be performed by resorting to e.g. a public key cryptography”;

Paragraph [0049]: “Subsequently, the encrypted vehicle operation data are transferred to the memory card 104 from the encrypting LSI 103 to be recorded and held in the memory card 104 (step S205)”;

Wherein it is interpreted that the volatile memory is saved on the memory card 104 (secondary memory), and the memory card is a part of the drive recorder that is equipped to the motor vehicle; 
]


Regarding claim 7, Maeda teaches a method for capturing data stored on a volatile memory located within a vehicle comprising the steps of:
[Maeda;

Abstract: “The drive recorder includes a volatile memory (102) for constantly recording various vehicle operation data concerning operation of a motor vehicle… a transfer means for transferring the vehicle operation data stored in the volatile memory (102) before, upon or after occurrence of the collision event, and a nonvolatile memory (104) for recording and holding the vehicle operation data transferred thereto”;
]



Maeda does not explicitly teach:
receiving a first triggering signal at a first moment in time, the first triggering signal occurs when the vehicle is powered on; 
storing at least a portion of data stored on the volatile memory at the first moment in time as a first data store in a secondary memory in response to the first triggering signal; 
receiving a second triggering signal at a second moment in time; 
storing at least a portion data stored on the volatile memory at the second moment in time as a second data store in the secondary memory in response to the second triggering signal, the second triggering signal occurring upon a presence of malware; and
wherein the first data store is a first image of the volatile memory at the first moment in time and the second data store is a second image of the volatile memory at the second moment in time.

However, Squires does teach:
receiving a first triggering signal at a first moment in time, 
… storing at least a portion of data stored on the volatile memory at the first moment in time as a first data store in a secondary memory in response to the first triggering signal;
[Squires;

Paragraph [0002]: “In computer systems, a snapshot is the state of a computing system at a particular point in time. Snapshots typically store the state of a computing system to allow this saved state to be restored at a later time. However, in some cases it may be desirable to provide finer control over how snapshots are generated and restored”;

Paragraph [0016]: “In this embodiment, snapshots 104 comprise the complete contents or the partial contents of volatile memories 108-109 at host systems 106-107. For example, snapshots 104 may be generated to capture the information stored by volatile memories 108-109 at a particular instant in time. Thus, the use of snapshots 104 allows for recovering the particular state of the contents of volatile memories 108-109 stored previously, at some later time. In this specific embodiment, storage target 102 stores snapshot 104-1, snapshot 104-2, and snapshot 104-3, each representing the contents of volatile memories 108-109 at a different point in time. Also illustrated in FIG. 1 is snapshot 104-1 stored by a non-volatile memory 110, which comprises the contents of volatile memory 108”;

Paragraph [0017]: “In this embodiment, host system 106 includes a controller 112, which is capable of generating snapshots 104 of volatile memory 108... Thus, controller 112 includes any component, system, or device that is able to generate and restore snapshots 104 to volatile memory 108. Controller 112 may include one or more hardware processors, Central Processing Units (CPU's), dedicated hardware memory devices, etc.”;

Paragraph [0024]: “Controller 112 generates a snapshot (e.g., snapshot 104-1) of the contents of volatile memory 108 in response to a trigger, and stores snapshot 104-1 in non-volatile memory 110 (see steps 202 and 204, respectively). For example, the trigger to generate a snapshot may be a remote request received from network 118 by network interface 116 (e.g., by any third-party entity), or the trigger to generate a snapshot may be generated via a direct electrical connection to controller 112. In some embodiments, the trigger to generate a snapshot is initiated by controller 112 in response to detecting a failure in the electrical power supplied to host system 106. For instance, controller 112 may utilize an optional sensor 126 to monitor the electrical power supplied to host system 106, and initiate the trigger to generate a snapshot in response to determining that electrical power supplied to host system 106 has been interrupted. In some embodiments, step 204 may be skipped”;

Wherein it is interpreted that the controller receives a first triggering signal (e.g. a remote request from a network by a third party entity) at a first moment in time, and in response to the trigger, stores a snapshot (a data store) of the contents of the volatile memory in non-volatile memory (secondary memory);
]

receiving a second triggering signal at a second moment in time; and 
storing at least a portion data stored on the volatile memory at the second moment in time as a second data store in the secondary memory in response to the second triggering signal…
[Squires;

Paragraph [0016]: “In this embodiment, snapshots 104 comprise the complete contents or the partial contents of volatile memories 108-109 at host systems 106-107. For example, snapshots 104 may be generated to capture the information stored by volatile memories 108-109 at a particular instant in time. Thus, the use of snapshots 104 allows for recovering the particular state of the contents of volatile memories 108-109 stored previously, at some later time. In this specific embodiment, storage target 102 stores snapshot 104-1, snapshot 104-2, and snapshot 104-3, each representing the contents of volatile memories 108-109 at a different point in time. Also illustrated in FIG. 1 is snapshot 104-1 stored by a non-volatile memory 110, which comprises the contents of volatile memory 108”;

Paragraph [0038]: “The generation and retrieval of multiple snapshots 104 provides a number of advantages to host systems 106-107. For instance, many different snapshots 104 may be generated and stored at storage target 102 while host system 106 is executing a program, thereby allowing for a previous state in the program to be rapidly restored at host system 106. For example, if host system 106 is executing a simulation, then it is possible to generate snapshots capturing the state of the simulation at different points in time (e.g., every minute or so). It may be possible to then modify one or more variables in the simulation, and restore the state of the simulation to a previous time. This may allow for quickly evaluating different parameters in the simulation without re-starting the simulation from the beginning. The use of multiple snapshots 104 of host system 106 also allows for quick recovery of the execution of software executing on host system 106. For instance, a snapshot may be generated prior to a branch condition for software executing on host system 106, and one branch selected for processing. If, for instance, the alternate branch is desired to be processed, then the snapshot prior to the branch may be restored, and the alternate branch selected for processing. This also allows for quickly evaluating different branch conditions in the software executing on host system 106 at different points of time.”;

Wherein it is interpreted that each snapshot (data store of volatile memory at a point in time) requires a trigger in order to be generated, therefore, the generation of multiple snapshots represents the use of multiple triggers (i.e. a second trigger) and data stores (i.e. a second data store) of the volatile memory at different points in time;
]

	wherein the first data store is a first image of the volatile memory at the first moment in time and the second data store is a second image of the volatile memory at the second moment in time.
[Squires;

Paragraph [0002]: “In computer systems, a snapshot is the state of a computing system at a particular point in time. Snapshots typically store the state of a computing system to allow this saved state to be restored at a later time. However, in some cases it may be desirable to provide finer control over how snapshots are generated and restored”;

Paragraph [0016]: “In this embodiment, snapshots 104 comprise the complete contents or the partial contents of volatile memories 108-109 at host systems 106-107. For example, snapshots 104 may be generated to capture the information stored by volatile memories 108-109 at a particular instant in time. Thus, the use of snapshots 104 allows for recovering the particular state of the contents of volatile memories 108-109 stored previously, at some later time. In this specific embodiment, storage target 102 stores snapshot 104-1, snapshot 104-2, and snapshot 104-3, each representing the contents of volatile memories 108-109 at a different point in time. Also illustrated in FIG. 1 is snapshot 104-1 stored by a non-volatile memory 110, which comprises the contents of volatile memory 108”;

Paragraph [0038]: “The generation and retrieval of multiple snapshots 104 provides a number of advantages to host systems 106-107. For instance, many different snapshots 104 may be generated and stored at storage target 102 while host system 106 is executing a program, thereby allowing for a previous state in the program to be rapidly restored at host system 106. For example, if host system 106 is executing a simulation, then it is possible to generate snapshots capturing the state of the simulation at different points in time (e.g., every minute or so). It may be possible to then modify one or more variables in the simulation, and restore the state of the simulation to a previous time. This may allow for quickly evaluating different parameters in the simulation without re-starting the simulation from the beginning. The use of multiple snapshots 104 of host system 106 also allows for quick recovery of the execution of software executing on host system 106. For instance, a snapshot may be generated prior to a branch condition for software executing on host system 106, and one branch selected for processing. If, for instance, the alternate branch is desired to be processed, then the snapshot prior to the branch may be restored, and the alternate branch selected for processing. This also allows for quickly evaluating different branch conditions in the software executing on host system 106 at different points of time.”;

Wherein it is interpreted that each snapshot (data store) represents an image of a volatile memory at a particular moment in time, and the generation of multiple snapshots represents the images of the volatile memory (first, second, and so on data stores) at different moments in time (a first moment in time and a second moment in time); 


Maeda teaches a drive recorder method that transfers the contents of a vehicle volatile memory (that contains vehicle operational data) to a non-volatile memory in response to detecting a collision by way of an actuation signal of an airbag. Squires teaches a method that generates and stores multiple snapshots of a volatile memory in response to triggers. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maeda and Squires to generate and store snapshots of vehicle volatile memory at different points in time to allow for various restore points to be created, as well as provide a window into the vehicle volatile memory at a particular point in time (Squires Paragraph [0016] and [0038]). In addition, generating and storing volatile memory snapshots is known in the software/computer systems art as taught by Squires, and due to the increasing use of sophisticated computer systems in vehicles it would be obvious to one of ordinary skill in the art to incorporate the teachings of the computer systems field to vehicle computer systems.

	The combination of Maeda and Squires does not explicitly teach the first triggering signal occurs when the vehicle is powered on;
	the second triggering signal occurring upon a presence of malware.

	However, Crawford does teach the first triggering signal occurs when the vehicle is powered on. 
	[Crawford;

Paragraph [0040]: “From block 200 of FIG. 2, flow proceeds to block 202 which depicts an initial (“turn-on”) event trigger signal (such as ignition, a vehicle turn, or an initial minimum speed) being presented to the CPU to begin the real-time data collection process.”


Wherein it is interpreted that a first triggering signal (an initial (“turn-on”) event trigger signal) is generated when the vehicle is powered on (ignition);
]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system for capturing data stored on a volatile memory located within a vehicle of Maeda and Squires with the feature of the first triggering signal occurs when the vehicle is powered on disclosed by Crawford. One would be motivated to do so for the benefit of initiating a function/program at the start of the operation of the vehicle and “make roadways safer, lessen abuses on vehicles and accurately record vehicle operation during certain intervals or occurrences” (Crawford: Paragraph [0011]).

	The combination of Maeda, Squires, and Crawford does not explicitly teach the second triggering signal occurring upon a presence of malware.
	However, Thioux does teach the second triggering signal occurring upon a presence of malware (Thioux: Col. 5 Line 66 – Col. 6 Line 8 “processing logic monitors the behavior of the malicious content suspect to determine one or more predetermined events triggered by the malicious content suspect. In response to detection of one or more predetermined events, at block 203, processing logic generate a memory dump to capture operational information (e.g., data, code, and activities) of the malicious content suspect. At block 204, the memory dump is stored in a dump file for subsequent malicious content analysis”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system for capturing data stored on a volatile memory located within a subsequent malicious content analysis” (Thioux: Col. 6 Line 8).

Regarding claim 10, the combination of Maeda, Squires, Crawford, and Thioux teach the method of claim 7, and Squires further teaches the method further comprising the steps of: transmitting the first data store to a remote server; and transmitting the second data store to the remote server.
[Squires, Fig. 1;

Abstract: “One embodiment comprises an apparatus that includes a volatile memory, a Central Processing Unit (CPU), a network interface, a non-volatile memory, and a controller. The CPU is communicatively coupled to the volatile memory, and accesses contents of the volatile memory. The network interface communicates with a storage target over a network. The controller is communicatively coupled to the volatile memory, the network interface, and the non-volatile memory. The controller, responsive to a trigger, generates a snapshot comprising contents of the volatile memory, and stores the snapshot in the non-volatile memory. The controller transmits the snapshot to the storage target utilizing the network interface”;

Paragraph [0021]: “Host system 106 in this embodiment further includes a network interface (NI) 116, which allows host system 106 to communicate with storage target 102 via network 118. Host system 107 in this embodiment also includes a network interface (NI) 117, which allows host system 107 to communicate with storage target 102 via network 118. Network interfaces 116-117 may include hardware, software, or combinations of hardware and software that are able to provide communication capabilities between host systems 106-107 and network 118”;

Paragraph [0022]: “In this embodiment, storage target 102 includes at least one storage device 120, which persistently stores snapshots 104 for host systems 106-107”;

Paragraph [0025]: “In response to storing snapshot 104-1 in non-volatile memory 110, controller 112 transmits snapshot 104-1 to storage target 102 utilizing network interface 116 (see step 206). Step 206 may occur immediately following step 204, or at a later time. To transmit snapshot 104-1, controller 112 may transmit snapshot 104-1 to storage target 102 utilizing Remote Direct Memory Access (RDMA), which allows for direct memory access transfer from host system 106 to storage target 102”;

Wherein it is interpreted that the system generates a snapshot (a data store) in response to a trigger and then transmits it to a storage target (remote server) via a network, as well as store it persistently in the storage device (secondary memory) in the storage target (remote server);

Wherein it is interpreted that the system generates and transmits multiple snapshots that can be stored in a storage device (secondary memory) in the storage target (remote server);
]

Regarding claim 11, the combination of Maeda, Squires, Crawford, and Thioux teach the method of claim 7, and Maeda further teaches wherein the secondary memory is located within the vehicle.
[Maeda;

Abstract: “The drive recorder includes a volatile memory (102) for constantly recording various vehicle operation data concerning operation of a motor vehicle… a transfer means for transferring the vehicle operation data stored in the volatile memory (102) before, upon or after occurrence of the collision event, and a nonvolatile memory (104) for recording and holding the vehicle operation data transferred thereto… The nonvolatile memory (104) is designed for recording and holding the encrypted vehicle operation data”;

Paragraph [0044]: “When the motor vehicle equipped with the drive recorder starts to ran, the detection information outputted from the various sensors 110 to 114 is time-serially transferred to the RAM 102 through the medium of the CPU 101 to be recorded therein (step S201 in FIG. 2)”;

Paragraph [0048]: “In succession, the CPU 101 transfers the data derived from the outputs of the various sensors and recorded in the RAM 102 to the encrypting LSI 103, whereby the vehicle operation data undergo encryption (step S204). In this conjunction, the data encryption may be performed by resorting to e.g. a public key cryptography”;

Paragraph [0049]: “Subsequently, the encrypted vehicle operation data are transferred to the memory card 104 from the encrypting LSI 103 to be recorded and held in the memory card 104 (step S205)”;

Wherein it is interpreted that the volatile memory is saved on the memory card 104 (secondary memory), and the memory card is a part of the drive recorder that is equipped to the motor vehicle; 
]

Regarding claim 14, Maeda teaches a non-transitory computer readable medium for capturing data stored on a volatile memory located within a vehicle, the non-transitory computer readable medium comprising instructions that when executed by one or more processors cause the one or more processors to:
[Maeda;

Abstract: “The drive recorder includes a volatile memory (102) for constantly recording various vehicle operation data concerning operation of a motor vehicle… a transfer means for transferring the vehicle operation data stored in the volatile memory (102) before, upon or after occurrence of the collision event, and a nonvolatile memory (104) for recording and holding the vehicle operation data transferred thereto”;

Paragraph [0037]: “Referring to FIG. 1, the drive recorder includes a CPU (Central Processing Unit) 101 designed or programmed for controlling overall operation of the drive recorder on the basis of the detection information derived from the outputs of various sensors described later on”;

Paragraph [0038]: “Connected to the CPU 101 are a RAM (Random Access Memory) 102”;

Paragraph [0039]: “The RAM 102 serves as a volatile memory for recording constantly the detection information (detection values) derived from the outputs of the various sensors”;

Paragraph [0041]: “The CPU 101 shown in FIG. 1 constitutes a data transfer means in cooperation with the encrypting LSI 103 for transferring to the memory card 104 the vehicle operation data stored in the RAM 102 before, upon or after occurrence of the collision event”;

Paragraph [0044]: “When the motor vehicle equipped with the drive recorder starts to ran, the detection information outputted from the various sensors 110 to 114 is time-serially transferred to the RAM 102 through the medium of the CPU 101 to be recorded therein (step S201 in FIG. 2)”;

Wherein it is interpreted that the CPU 101 represents the non-transitory computer readable medium because it is programmed for controlling the overall operation of the driver recorder. Therefore, it must include a processor of some sort and a memory to store the software for running the operation of the recorder;
]


explicitly teach the non-transitory computer readable storage medium comprising instructions that when executed by one or more processors cause the one or more processors to:
receive a first triggering signal at a first moment in time, the first triggering signal occurs when the vehicle is powered on; 
store at least a portion of data stored on the volatile memory at the first moment in time as a first data store in a secondary memory in response to the first triggering signal; 
receive a second triggering signal at a second moment in time; and 
store at least a portion data stored on the volatile memory at the second moment in time as a second data store in the secondary memory in response to the second triggering signal, the second triggering signal occurring upon a presence of malware; and
wherein the first data store is a first image of the volatile memory at the first moment in time and the second data store is a second image of the volatile memory at the second moment in time.

However, Squires does teach a non-transitory computer readable storage medium comprising instructions that when executed by one or more processors cause the one or more processors to: 
receive a first triggering signal at a first moment in time, 
… store at least a portion of data stored on the volatile memory at the first moment in time as a first data store in a secondary memory in response to the first triggering signal;
[Squires;

Paragraph [0002]: “In computer systems, a snapshot is the state of a computing system at a particular point in time. Snapshots typically store the state of a computing system to allow this saved state to be restored at a later time. However, in some cases it may be desirable to provide finer control over how snapshots are generated and restored”;

“In this embodiment, snapshots 104 comprise the complete contents or the partial contents of volatile memories 108-109 at host systems 106-107. For example, snapshots 104 may be generated to capture the information stored by volatile memories 108-109 at a particular instant in time. Thus, the use of snapshots 104 allows for recovering the particular state of the contents of volatile memories 108-109 stored previously, at some later time. In this specific embodiment, storage target 102 stores snapshot 104-1, snapshot 104-2, and snapshot 104-3, each representing the contents of volatile memories 108-109 at a different point in time. Also illustrated in FIG. 1 is snapshot 104-1 stored by a non-volatile memory 110, which comprises the contents of volatile memory 108”;

Paragraph [0017]: “In this embodiment, host system 106 includes a controller 112, which is capable of generating snapshots 104 of volatile memory 108... Thus, controller 112 includes any component, system, or device that is able to generate and restore snapshots 104 to volatile memory 108. Controller 112 may include one or more hardware processors, Central Processing Units (CPU's), dedicated hardware memory devices, etc.”;

Paragraph [0024]: “Controller 112 generates a snapshot (e.g., snapshot 104-1) of the contents of volatile memory 108 in response to a trigger, and stores snapshot 104-1 in non-volatile memory 110 (see steps 202 and 204, respectively). For example, the trigger to generate a snapshot may be a remote request received from network 118 by network interface 116 (e.g., by any third-party entity), or the trigger to generate a snapshot may be generated via a direct electrical connection to controller 112. In some embodiments, the trigger to generate a snapshot is initiated by controller 112 in response to detecting a failure in the electrical power supplied to host system 106. For instance, controller 112 may utilize an optional sensor 126 to monitor the electrical power supplied to host system 106, and initiate the trigger to generate a snapshot in response to determining that electrical power supplied to host system 106 has been interrupted. In some embodiments, step 204 may be skipped”;

Wherein it is interpreted that controller 112 is a dedicated hardware memory device. The hardware aspect being one or more processors, while the memory aspect is a memory device comprising instructions instructing the processor to generate volatile memory snapshots in response to a trigger; 

Wherein it is interpreted that the controller receives a first triggering signal (e.g. a remote request from a network by a third party entity) at a first moment in time, and in response to the trigger, stores a snapshot (a data store) of the contents of the volatile memory in non-volatile memory (secondary memory);
]

receive a second triggering signal at a second moment in time; and 
store at least a portion data stored on the volatile memory at the second moment in time as a second data store in the secondary memory in response to the second triggering signal…
[Squires;

Paragraph [0016]: “In this embodiment, snapshots 104 comprise the complete contents or the partial contents of volatile memories 108-109 at host systems 106-107. For example, snapshots 104 may be generated to capture the information stored by volatile memories 108-109 at a particular instant in time. Thus, the use of snapshots 104 allows for recovering the particular state of the contents of volatile memories 108-109 stored previously, at some later time. In this specific embodiment, storage target 102 stores snapshot 104-1, snapshot 104-2, and snapshot 104-3, each representing the contents of volatile memories 108-109 at a different point in time. Also illustrated in FIG. 1 is snapshot 104-1 stored by a non-volatile memory 110, which comprises the contents of volatile memory 108”;

Paragraph [0038]: “The generation and retrieval of multiple snapshots 104 provides a number of advantages to host systems 106-107. For instance, many different snapshots 104 may be generated and stored at storage target 102 while host system 106 is executing a program, thereby allowing for a previous state in the program to be rapidly restored at host system 106. For example, if host system 106 is executing a simulation, then it is possible to generate snapshots capturing the state of the simulation at different points in time (e.g., every minute or so). It may be possible to then modify one or more variables in the simulation, and restore the state of the simulation to a previous time. This may allow for quickly evaluating different parameters in the simulation without re-starting the simulation from the beginning. The use of multiple snapshots 104 of host system 106 also allows for quick recovery of the execution of software executing on host system 106. For instance, a snapshot may be generated prior to a branch condition for software executing on host system 106, and one branch selected for processing. If, for instance, the alternate branch is desired to be processed, then the snapshot prior to the branch may be restored, and the alternate branch selected for processing. This also allows for quickly evaluating different branch conditions in the software executing on host system 106 at different points of time.”;

Wherein it is interpreted that each snapshot (data store of volatile memory at a point in time) requires a trigger in order to be generated, therefore, the generation of multiple snapshots represents the use of multiple triggers (i.e. a second trigger) and data stores (i.e. a second data store) of the volatile memory at different points in time;
]
	wherein the first data store is a first image of the volatile memory at the first moment in time and the second data store is a second image of the volatile memory at the second moment in time.
[Squires;

Paragraph [0002]: “In computer systems, a snapshot is the state of a computing system at a particular point in time. Snapshots typically store the state of a computing system to allow this saved state to be restored at a later time. However, in some cases it may be desirable to provide finer control over how snapshots are generated and restored”;

Paragraph [0016]: “In this embodiment, snapshots 104 comprise the complete contents or the partial contents of volatile memories 108-109 at host systems 106-107. For example, snapshots 104 may be generated to capture the information stored by volatile memories 108-109 at a particular instant in time. Thus, the use of snapshots 104 allows for recovering the particular state of the contents of volatile memories 108-109 stored previously, at some later time. In this specific embodiment, storage target 102 stores snapshot 104-1, snapshot 104-2, and snapshot 104-3, each representing the contents of volatile memories 108-109 at a different point in time. Also illustrated in FIG. 1 is snapshot 104-1 stored by a non-volatile memory 110, which comprises the contents of volatile memory 108”;

Paragraph [0038]: “The generation and retrieval of multiple snapshots 104 provides a number of advantages to host systems 106-107. For instance, many different snapshots 104 may be generated and stored at storage target 102 while host system 106 is executing a program, thereby allowing for a previous state in the program to be rapidly restored at host system 106. For example, if host system 106 is executing a simulation, then it is possible to generate snapshots capturing the state of the simulation at different points in time (e.g., every minute or so). It may be possible to then modify one or more variables in the simulation, and restore the state of the simulation to a previous time. This may allow for quickly evaluating different parameters in the simulation without re-starting the simulation from the beginning. The use of multiple snapshots 104 of host system 106 also allows for quick recovery of the execution of software executing on host system 106. For instance, a snapshot may be generated prior to a branch condition for software executing on host system 106, and one branch selected for processing. If, for instance, the alternate branch is desired to be processed, then the snapshot prior to the branch may be restored, and the alternate branch selected for processing. This also allows for quickly evaluating different branch conditions in the software executing on host system 106 at different points of time.”;

Wherein it is interpreted that each snapshot (data store) represents an image of a volatile memory at a particular moment in time, and the generation of multiple snapshots represents the images of the volatile memory (first, second, and so on data stores) at different moments in time (a first moment in time and a second moment in time); 


Maeda teaches a drive recorder that transfers the contents of a vehicle volatile memory (that contains vehicle operational data) to a non-volatile memory in response to detecting a collision by way of an actuation signal of an airbag. Squires teaches a system that generates and stores multiple snapshots of a volatile memory in response to triggers. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maeda and Squires to generate and store snapshots of vehicle volatile memory at different points in time to allow for various restore points to be created, as well as provide a window into the vehicle volatile memory at a particular point in time (Squires Paragraph [0016] and [0038]). In addition, generating and storing volatile memory snapshots is known in the software/computer systems art as taught by Squires, and due to the increasing use of sophisticated computer systems in vehicles it would be obvious to one of ordinary skill in the art to incorporate the teachings of the computer systems field to vehicle computer systems.

	The combination of Maeda and Squires does not explicitly teach the first triggering signal occurs when the vehicle is powered on;
	the second triggering signal occurring upon a presence of malware.

	However, Crawford does teach the first triggering signal occurs when the vehicle is powered on. 
	[Crawford;

Paragraph [0040]: “From block 200 of FIG. 2, flow proceeds to block 202 which depicts an initial (“turn-on”) event trigger signal (such as ignition, a vehicle turn, or an initial minimum speed) being presented to the CPU to begin the real-time data collection process.”


Wherein it is interpreted that a first triggering signal (an initial (“turn-on”) event trigger signal) is generated when the vehicle is powered on (ignition);
]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system for capturing data stored on a volatile memory located within a vehicle of Maeda and Squires with the feature of the first triggering signal occurs when the vehicle is powered on disclosed by Crawford. One would be motivated to do so for the benefit of initiating a function/program at the start of the operation of the vehicle and “make roadways safer, lessen abuses on vehicles and accurately record vehicle operation during certain intervals or occurrences” (Crawford: Paragraph [0011]).

	The combination of Maeda, Squires, and Crawford does not explicitly teach the second triggering signal occurring upon a presence of malware.
	However, Thioux does teach the second triggering signal occurring upon a presence of malware (Thioux: Col. 5 Line 66 – Col. 6 Line 8 “processing logic monitors the behavior of the malicious content suspect to determine one or more predetermined events triggered by the malicious content suspect. In response to detection of one or more predetermined events, at block 203, processing logic generate a memory dump to capture operational information (e.g., data, code, and activities) of the malicious content suspect. At block 204, the memory dump is stored in a dump file for subsequent malicious content analysis”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system for capturing data stored on a volatile memory located within a subsequent malicious content analysis” (Thioux: Col. 6 Line 8).

Regarding claim 17, the combination of Maeda, Squires, Crawford, and Thioux teach the non-transitory computer readable medium of claim 14, and Squires further teaches the medium further comprising instructions that when executed by one or more processors cause the one or more processors to: transmit the first data store to a remote server, the remote server having the secondary memory; and transmit the second data store to the remote server.
[Squires, Fig. 1;

Abstract: “One embodiment comprises an apparatus that includes a volatile memory, a Central Processing Unit (CPU), a network interface, a non-volatile memory, and a controller. The CPU is communicatively coupled to the volatile memory, and accesses contents of the volatile memory. The network interface communicates with a storage target over a network. The controller is communicatively coupled to the volatile memory, the network interface, and the non-volatile memory. The controller, responsive to a trigger, generates a snapshot comprising contents of the volatile memory, and stores the snapshot in the non-volatile memory. The controller transmits the snapshot to the storage target utilizing the network interface”;

Paragraph [0021]: “Host system 106 in this embodiment further includes a network interface (NI) 116, which allows host system 106 to communicate with storage target 102 via network 118. Host system 107 in this embodiment also includes a network interface (NI) 117, which allows host system 107 to communicate with storage target 102 via network 118. Network interfaces 116-117 may include hardware, software, or combinations of hardware and software that are able to provide communication capabilities between host systems 106-107 and network 118”;

Paragraph [0022]: “In this embodiment, storage target 102 includes at least one storage device 120, which persistently stores snapshots 104 for host systems 106-107”;

Paragraph [0025]: “In response to storing snapshot 104-1 in non-volatile memory 110, controller 112 transmits snapshot 104-1 to storage target 102 utilizing network interface 116 (see step 206). Step 206 may occur immediately following step 204, or at a later time. To transmit snapshot 104-1, controller 112 may transmit snapshot 104-1 to storage target 102 utilizing Remote Direct Memory Access (RDMA), which allows for direct memory access transfer from host system 106 to storage target 102”;

Wherein it is interpreted that the system generates a snapshot (a data store) in response to a trigger and then transmits it to a storage target (remote server) via a network, as well as store it persistently in the storage device (secondary memory) in the storage target (remote server);

Wherein it is interpreted that the system generates and transmits multiple snapshots that can be stored in a storage device (secondary memory) in the storage target (remote server);
]

Regarding claim 18, the combination of Maeda, Squires, Crawford, and Thioux teach the non-transitory computer readable medium of claim 14, and Maeda further teaches wherein the secondary memory is located within the vehicle.
[Maeda;

Abstract: “The drive recorder includes a volatile memory (102) for constantly recording various vehicle operation data concerning operation of a motor vehicle… a transfer means for transferring the vehicle operation data stored in the volatile memory (102) before, upon or after occurrence of the collision event, and a nonvolatile memory (104) for recording and holding the vehicle operation data transferred thereto… The nonvolatile memory (104) is designed for recording and holding the encrypted vehicle operation data”;

Paragraph [0044]: “When the motor vehicle equipped with the drive recorder starts to ran, the detection information outputted from the various sensors 110 to 114 is time-serially transferred to the RAM 102 through the medium of the CPU 101 to be recorded therein (step S201 in FIG. 2)”;

Paragraph [0048]: “In succession, the CPU 101 transfers the data derived from the outputs of the various sensors and recorded in the RAM 102 to the encrypting LSI 103, whereby the vehicle operation data undergo encryption (step S204). In this conjunction, the data encryption may be performed by resorting to e.g. a public key cryptography”;

Paragraph [0049]: “Subsequently, the encrypted vehicle operation data are transferred to the memory card 104 from the encrypting LSI 103 to be recorded and held in the memory card 104 (step S205)”;

Wherein it is interpreted that the volatile memory is saved on the memory card 104 (secondary memory), and the memory card is a part of the drive recorder that is equipped to the motor vehicle; 


Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Squires, Crawford, and Thioux as applied to claims 7 and 14 above, and in further view of NPL-1 (Non-Patent Literature titled “How to Compare Multiple Memory Snapshots”, hereinafter referred to as NPL-1).

Regarding claim 12, the combination of Maeda, Squires, Crawford, and Thioux teach the method of claim 7. 

	the combination of Maeda, Squires, Crawford, and Thioux does not explicitly teach the method further comprising the steps of: comparing the first data store to the second data store; and determining a presence of at least one of malware and software defect based on the comparison of the first data store to the second data store.

	However, NPL-1 does teach the method further comprising the steps of: comparing the first data store to the second data store; and determining a presence of at least one of malware and software defect based on the comparison of the first data store to the second data store.
[NPL-1;
“Now the two lists are compared side-by-side. The earlier snapshot is shown to the right and the newer to the left. If something is highlighted in red, then it is found in the newer snapshot and not the older. For entries highlighted in green, then it is found in the older snapshot and not the newer. Lastly, if an entry is highlighted in blue, then the entry is found in both, but has been modified in some way. White is the default color for entries that have been untouched”;

“In the above example, after installing the AVG anti-virus several new files belonging to the AVG directory are found to be open (highlighted in red). For ease of use, each snapshot panel can be maximized to the full WindowsSCOPE window by pressing the ‘Maximize’ button directly above each scroll bar. The newly opened files that WindowsSCOPE detected appear to be related to AVG’s real-time protection. WindowsSCOPE could similarly be used to inspect suspicious software”;

Wherein it is interpreted that WindowsSCOPE compares memory snapshots (first data store and second data store) and highlights the differences between the two;

Wherein it is interpreted that using WindowsSCOPE to inspect suspicious software is representative of determining a presence of malware;
] 

Maeda teaches capturing volatile memory in vehicles. Squires teaches generating and storing multiple snapshots of a volatile memory. Crawford teaches capturing data in response to vehicle powering on, and NPL-1 teaches a program used to compare multiple memory snapshots and determine the presence of suspicious software. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maeda, Squires, and Crawford with that of NPL-1 in order to inspect suspicious software or malware and ascertain if the software has compromised the system (vehicle computer system), as well as troubleshoot the system. 

Regarding claim 19, the combination of Maeda, Squires, Crawford, and Thioux teach the non-transitory computer readable medium of claim 14.

	the combination of Maeda, Squires, Crawford, and Thioux does not explicitly teach the non-transitory computer readable medium further comprising instructions that when executed by one or more processors cause the one or more processors to: compare the first data store to the second data store; and determine a presence of at least one of malware and software defect based on the comparison of the first data store to the second data store.

	However NPL-1 does teach the non-transitory computer readable medium further comprising instructions that when executed by one or more processors cause the one or more processors to: compare the first data store to the second data store; and determine a presence of at least one of malware and software defect based on the comparison of the first data store to the second data store.
[NPL-1;
“Now the two lists are compared side-by-side. The earlier snapshot is shown to the right and the newer to the left. If something is highlighted in red, then it is found in the newer snapshot and not the older. For entries highlighted in green, then it is found in the older snapshot and not the newer. Lastly, if an entry is highlighted in blue, then the entry is found in both, but has been modified in some way. White is the default color for entries that have been untouched”;

“In the above example, after installing the AVG anti-virus several new files belonging to the AVG directory are found to be open (highlighted in red). For ease of use, each snapshot panel can be maximized to the full WindowsSCOPE window by pressing the ‘Maximize’ button directly above each scroll bar. The newly opened files that WindowsSCOPE detected appear to be related to AVG’s real-time protection. WindowsSCOPE could similarly be used to inspect suspicious software”;

Wherein it is interpreted that WindowsSCOPE compares memory snapshots (first data store and second data store) and highlights the differences between the two;

Wherein it is interpreted that using WindowsSCOPE to inspect suspicious software is representative of determining a presence of malware;

Wherein it is interpreted that this is a program that would be saved on an industry standard non-transitory computer readable medium and be executed by one or more processors as is well known in the art;
]

Maeda teaches capturing volatile memory in vehicles. Squires teaches generating and storing multiple snapshots of a volatile memory. Crawford teaches capturing data in response to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668